Citation Nr: 0114229	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  98-19 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for emphysema, to 
include as secondary to nicotine dependence and tobacco use 
in service. 

2.  Entitlement to service connection for a heart disorder, 
to include as secondary to nicotine dependence and tobacco 
use in service.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from July 1949 to April 1953.  He 
died in November 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

1.  The veteran died in November 2000, during the pendency of 
his appeal of the May 2000 Board decision to the United 
States Court of Appeals for Veterans Claims (Court). 

2.  In a January 2001 Order, the Court vacated the May 2000 
Board decision and dismissed the veteran's appeal.     


CONCLUSION OF LAW

The veteran's appeal on the issues of service connection for 
emphysema and a heart disorder have become moot by virtue of 
the veteran's death.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.1302 (2000); Landicho v. Brown, 7 Vet. 
App. 42 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 2000 decision on appeal, the Board denied the 
benefits sought in the veteran's appeal.  The veteran 
appealed that decision to the Court.  He died in November 
2000, during the pendency of that appeal.  In a January 2001 
Order, the Court vacated the May 2000 Board decision and 
dismissed the veteran's appeal for lack of jurisdiction.  

An appellant's claim does not survive his death.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  When an appellant dies 
during the pendency of an appeal to the Court, the 
appropriate remedy is to vacate the underlying Board 
decision, which causes the underlying RO decision to be 
vacated as well, and to dismiss the appeal.  Landicho, 7 Vet. 
App. at 54.   Such action ensures that the Board decision and 
the underlying RO decision will have no preclusive effect in 
the adjudication of any accrued-benefits claims derived from 
the veteran's entitlements. Id.  

The Court's January 2001 Order vacated the May 2000 Board 
decision.  Because the appeal to the Board has become moot by 
virtue of the veteran's death, it must be dismissed for lack 
of jurisdiction.  38 C.F.R. § 20.1302 (2000).  Accordingly, 
the Board hereby vacates the May 2000 Board decision and 
dismisses the appeal before the Board.  


ORDER

The May 2000 Board decision is vacated.  

The veteran's appeal on the issues of service connection for 
emphysema and a heart disorder are dismissed.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

